Case 2:16-cv-13381-DPH-PTM ECF No. 23 filed 04/17/20         PageID.1688     Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

WILLIAM CRUMP,

                    Petitioner,                    Case Number: 2:16-CV-13381
                                                   HON. DENISE PAGE HOOD
v.

SHERRY BURT,

                    Respondent.
                                         /

                ORDER DENYING PETITIONER’S MOTION
                  FOR RECONSIDERATION (ECF NO. 19)

      Michigan state prisoner William Crump filed a petition for a writ of habeas

corpus under 28 U.S.C. § 2254. He raised two claims: (i) he received ineffective

assistance of counsel because his defense attorney failed to convey the

prosecution’s final plea offer; and (ii) he was handcuffed during his trial. On

September 25, 2019, the Court denied the petition and denied a certificate of

appealability. (ECF No. 17.) Now before the Court is Petitioner’s motion for

reconsideration.

      Motions for rehearing or reconsideration may be granted when the moving

party shows (1) a “palpable defect,” (2) by which the court and the parties were

misled, and (3) the correction of which will result in a different disposition of the

case. E.D. Mich. L.R. 7.1(h)(3). A “palpable defect” is a “defect which is
Case 2:16-cv-13381-DPH-PTM ECF No. 23 filed 04/17/20        PageID.1689      Page 2 of 3




obvious, clear, unmistakable, manifest or plain.” Olson v. The Home Depot, 321 F.

Supp. 2d 872, 874 (E.D. Mich. 2004). A motion for reconsideration which

presents the same issues already ruled upon by the court, either expressly or by

reasonable implication, will not be granted. E.D. Mich. L.R. 7.1(h); Streater v.

Cox, 336 F. App’x 470, 477 (6th Cir. 2009).

      Crump fails to show that the Court’s decision was based upon a palpable

defect. Instead, he raises the same arguments already considered and denied. His

arguments for reconsideration concern the state court’s factual findings that

counsel communicated the plea offer to Crump and that Crump’s handcuffs were

not visible to the jury. The Court held that Crump failed to rebut these factual

findings with clear and convincing evidence. See 28 U.S.C. § 2254(e)(1). Crump

fails to show that the Court’s decision denying habeas corpus relief and a

certificate of appealability was based upon a palpable defect.

      Accordingly, it is ORDERED that the Motion for Reconsideration (ECF

No. 19) is DENIED.

                                s/Denise Page Hood
                                United States District Judge
Dated: April 17, 2020




                                          2
Case 2:16-cv-13381-DPH-PTM ECF No. 23 filed 04/17/20               PageID.1690      Page 3 of 3




I hereby certify that a copy of the foregoing document was served upon counsel of record on
April 17, 2020, by electronic and/or ordinary mail.

                             S/LaShawn R. Saulsberry
                             Case Manager




                                               3
